"' ,,, Ao t45B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Pagel ofl   ;25
                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                JUDGMENT IN A CRIMINAL CASE
                                      v.                                           (For Offenses Committed On or After November 1, 1987)


                     Juan Antonio Maldanado-Carbajal                               CaseNumber: 3:19-mj-21256

                                                                                   Meghan Annette B.lanco
                                                                                   Defendant's Attorney


     REGISTRATION NO. 79779408

     THE DEFENDANT:
      IZI pleaded guilty to count(s) 1 of Complaint
                                                 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




       D was found guilty to count( s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                     Nature of Offense                                                           Count Number(S)
     8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                 1

       D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




       D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                    dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                      D TIME SERVED                             \& ~_\_S~_days
       IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
       IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the   defendant's possession at the time of arrest upon their deportation or removal.
       D     Court recommends defendant be deported/removed with relative,                          charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Thursday, March 14, 2019
                                                                                 Date of Imposition of Sentence


      Received
                    =n~us~M~~~~~+-~
                                                                                          BI! ROBERTN. BLOCK
                                                              MAR 14 2019           ITED STATES MAGISTRATE JUDGE

                                                     CLERI' US DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA
      Clerk's Office Copy                        BY.                      DEPUTY                                              3: 19-mj-21256
